Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 1 of 14 PageID #: 82




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
      Plaintiff,                                      )
                                                      )
 V.                                                   )   No. 4:20-CR-00359 RL W
                                                      )
 ANDREW LEE ROSE,                                     )
                                                      )
      Defendant.                                      )


                                    GUILTY PLEA AGREEMENT

         Come now the parties and hereby agree, as follows:

1.       PARTIES:

         The parties are the defendant ANDREW LEE ROSE, represented by defense counsel

Felicia Jones, and the United States of America (hereinafter "United States" or "Government"),

represented by the Office of the United States Attorney for the Eastern District of Missouri. This

agreement does not, and is not intended to, bind any governmental office or agency other than the

United States Attorney for the Eastern District of Missouri. The Court is neither a party to nor

bound by this agreement.

2.      GUILTY PLEA:

        Pursuant to Federal Rule of Criminal Procedure ll(c)(l)(A), in exchange for the

defendant's voluntary plea of guilty to Count I of the Indictment, the government agrees that no

further federal prosecution will be brought in this District relative to the defendant's Possession of

Child Pornography between May 1 and May 20, 2020, of which the Government is aware at this

time. In addition, the parties agree that the U. S. Sentencing Guidelines Total Offense Level

analysis agreed to by the parties herein is the result of negotiation and led, in part, to the guilty


                                                  1
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 2 of 14 PageID #: 83




plea. The parties further agree to recommend to the Court that the defendant be sentenced to a

term of imprisonment of 120 months. The parties understand and agree that the Court is not a

party nor bound to follow this recommendation.          Further, should the Court not follow this

recommendation and sentence the defendant to a higher sentence, the parties agree that will not

serve as a basis for the defendant to withdraw the plea of guilty.

       The defendant knowingly and voluntarily waives any right, title, and interest in all items

(including all data contained therein) seized by law enforcement officials during the course of their

investigation, whether or not they are subject to forfeiture, and agrees not to contest the vesting of

title of such items in the United States, including, but not limited to, the following:

               1.      Samsung A50 cell phone
               2.      Samsung Z971

The defendant agrees that said items may be disposed of by law enforcement officials in any

manner.

3.     ELEMENTS:

       As to Count I, the defendant admits to knowingly violating Title 18, United States Code,

Section 2252A(a)(5)(B), and admits there is a factual basis for the plea and further fully

understands that the elements of the crime of Possession of Child Pornography which he admits to

knowingly committing and for which he admits there is a factual basis are: (1) defendant

knowingly possessed material that contained images of child pornography, (2) which were visual

depictions where the production of such visual depictions involved the use of a minor engaging in

sexually explicit conduct and such visual depictions were of a minor engaging in sexually explicit

conduct, and (3) those images are contained on material that has been transported in interstate

commerce and were themselves transported in interstate commerce.


4.      FACTS:

                                                  2
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 3 of 14 PageID #: 84




       The parties agree that the facts in this case are as follows and that the Government would

prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be

considered as relevant conduct pursuant to Section lBl.3:

       1.      On September 21, 2016, the defendant was convicted in Franklin County for

possession of child pornography in violation of Rev. Stat. MO. 573.037 (Case No. 11AB-

CR02379).

       2.      In September 2019; law enforcement received infmmation from Kik that l!lser

"helix0" in the name of Tanner Yip, with associated email address of justice@yahoo.com and

device Android Z971, uploaded an image of child pornography using the IP address

72.172.216.245.

       3.      Law enforcement determined that IP address resolves to a residence in Sullivan,

Missouri, within the Eastern District of Missouri.

       4.      On May 18, 2020, agents with Homeland Security Investigations obtained a federal

search warrant for the residence.

       5.      On May 20, 2020, agents executed the federal search warrant.

       6.      At the time of the search, the defendant was present. The defendant agreed to

answer questions, and told agents that he had lived at the residence alone for over a year. The

defendant told agents that he had never used the justice@yahoo.com email address and that the

only social media applications that he uses is Facebook messenger. The defendant stated that he

doesn't use Kik artd was not familiar with user "helix0" or the name Tanner Yip.

       7.      During the search of the residence, agents seized a Samsung Galaxy tablet, a

Samsung Z971 cell phone, an LG cell phone, a Samsung A50 cell phone, and 60 rounds of

ammunition.



                                                 3
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 4 of 14 PageID #: 85




          8.    The Samsung Z971 cell phone was factory wiped.

          9.    Federal agents examined the Samsung A50 cell phone on site, and observed a video

depicting child pornography. The agents asked the defendant about the video on the cell phone,

and the defendant stated that he no longer wanted to speak with them.

          10.   On June 16, 2020, the Samsung A50 cell phone, which was produced outside the

State of Missouri, was forensically examined and was found to contain 27 videos of child

pornography. The videos included depictions of sadistic or masochistic conduct (or other acts of

violence) and minors under the age of 12 years. The videos included, but were not limited to·, the

following:

                a.     "snapchat-1614883343.mp4" - a graphic video file that depicts, in part, a

prepubescent minor female performing oral sex; on a man;

                b.     "snapchat-1554323775.mp4" - a graphic video file that depicts, in part, a

prepubescent minor female in a lascivious display of her genitals inserting an object into her vagina

and anus;

                c.     "snapchat-783720722.mp4" - a graphic video file that depicts, in part, a

prepubescent minor female in a lascivious display of her genitals inserting an object into her

vagina;

                d.     "snapchat-754457229.mp4" - a graphic video file that depicts, in part, a

prepubescent minor female in a lascivious display of her genitals inserting an object into her vagina

while it is held by another minor female;

          11.   In summary, between on or about May 1, 2020, and on or about May 20, 2020, the

defendant knowingly possessed more than 600 images of child pornography on his Samsung A50

cell phone, and those images were visual depictions involving a :minor engaging in sexually



                                                 4
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 5 of 14 PageID #: 86




explicit conduct, including sadistic or masochistic conduct (or other acts of violence) and minors

under the age of 12 years.

5.     STATUTORY PENALTIES:

       As to Count I, the defendant fully understands that the maximum possible penalty provided

by law for the crime of Possession of Child Pornography to which the defendant is pleading guilty

is imprisonment of not less than ten years and not more than twenty years, and a fine of not more

than $250,000. The Court may also impose a period of supervised release of not more than life

and not less than five years. The defendant fully understands that the crimes to which a guilty

plea is being entered, Possession of Child Pornography, requires a mandatory minimum

term of imprisonment of at least 10 years.

6.     U.S. SENTENCING GUIDELINES: 2018 MANUAL:

       The defendant understands that this offense is affected by the U.S. Sentencing Guidelines

and the actual sentencing range is determined by both the Total Offense Level and the Criminal

History Category. The parties agree that the following are the U.S. Sentencing Guidelines Total

Offense Level provisions that apply.

       a.         Chapter 2 Offense Conduct:

                        (1)   Base Offense Level: The parties agree that the base offense level is

                        eighteen (18), as found in Section 2G2.2(a)(l).

                        (2)   Chapter 2 Specific Offense Characteristics: The parties agree that

              '         the following Specific Offense Characteristics apply:

                               (i)   Two (2) levels should be added pursuant to §2G2.2(b)(2),

                               because the "material involved a prepubescent minor or a minor who

                               had not attained the age of 12 years;J'



                                                  5
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 6 of 14 PageID #: 87




                              (ii) Four (4) levels should be added pursuant to §2G2.2(b)(4),

                              because the "offense involved material that portrays (A) sadistic or

                              masochistic conduct or other depictions of violence;"

                              (iv) Two (2) levels should be added pursuant to §2G2.2(b)(6),

                              because the offense involved the use of a computer or an interactive

                              computer service for the possession, transmission, receipt, or

                              distribution of the material, or for accessing with the intent to view

                              the material;" and

                              (v) Five (5) levels should be added pursuant to §2G2.2(b)(7)(D),
                                                                    ~           ~""        ~01)        ,~'fft:>f
                              because the offense involved "at least 18 images, but fev.r@r than         (?)1'"),'.2
                             ~ f child pornography.                                                     ,/j).,/j)1_
       b.      Chapter 3 Adjustments:

               (1) Acceptance of Responsibility: The parties agree that three Q) levels should

be deducted pursuant to Section 3El.l(a) and (b), because the defendant has clearly demonstrated

acceptance of responsibility and timely notified the government of the defendant's intention to

plead guilty. The parties agree that the defendant's eligibility for this deduction is based upon

information presently known. If subsequent to the taking of the guilty plea the government

receives new evidence of statements or conduct by the defendant which it believes are inconsistent

with defendant's eligibility for this deduction, the government may present said evidence to the

court, and argue that the defendant should not receive all or part of the deduction pursuant to

Section 3El.1, without violating the plea agreement.

               (2)    Other Adjustments:       The parties agree that the following additional

adjustments apply: none.



                                                   6
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 7 of 14 PageID #: 88




       c.      Estimated Total Offense Level: The parties estimate that the Total Offense Level

is twenty-eight @.

       d.      Criminal History:       The determination of the defendant's Criminal History

Category shall be left to the Court. Either party may challenge, before and at sentencing, the

finding of the Presentence Report as to the defendant's criminal history and the applicable category.

The defendant's criminal history is known to the defendant and is substantially available in the

Pretrial Services Report.

       e.      Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that

the Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

Guideline despite the agreement herein and the parties shall not be permitted to withdraw from the

plea agreement.

7.     WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

       a.      Appeal:      The defendant has been fully apprised by defense counsel of the

defendant's rights concerning appeal and fully understands the right to appeal the sentence under

Title 18, United States Code, Section 3742.

               (1)     Non-Sentencing Issues: The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery and the guilty plea, the constitutionality of the statute(s) to which defendant is

pleading guilty and whether defendant's conduct falls within the scope·•ofthe statute(s).

               (2)     Sentencing Issues: In the event the Court accepts the plea, accepts the U.S.

Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a Sentencing

Guidelines range, sentences the defendant within or below .:that range, then, as part of this



                                                  7
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 8 of 14 PageID #: 89




agreement, the defendant hereby waives all rights to appeal all sentencing issues other than

Criminal History, but only if it affects the Base Offense Level or Criminal History Category.

Similarly, the Government hereby waives all rights to appeal all sentencing issues other than

Criminal History, provided the Court accepts the plea, the agreed Total Offense Level and

sentences the defendant within or above that range.

       b.      Habeas Corpus: The defendant agrees to waive all rights to contest the conviction

or sentence in any post-conv.iction proceeding, including one pursuant to Title 28, United States

Code, Section 2255, except for claims of prosecutorial misconduct or ineffective assistance of

counsel.

       c.      Right to Records: The defendant waives all rights, whether asserted directly or by

a representative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution of this case, including any records that may be sought

under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy

Act, Title 5, United States Code, Section 552(a).

8.     OTHER:

       a.      Disclosures Required by the United States Probation Office: The defendant

agrees to truthfully complete and sign forms as required by the United States Probation Office

prior to sentencing and consents to the release of these forms and any supporting documentation

by the United States Probation Office to the Government.

       b. ,    Civil or Administrative Actions not Barred; Effect•on Other Governmental

Agencies: Nothing contained herein limits the rights and authority of the United States to take

any civil, tax, immigration/deportation or administrative action against the defendant.




                                                  8
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 9 of 14 PageID #: 90




        C.     Supervised Release:       Pursuant to any supervised release term, the Court will

impose standard conditions upon the defendant and may impose special conditions related to the

crime defendant committed. Some of these special conditions may include that defendant not

possess a computer or internet access, that defendant not have contact with minors without the

authorization of the Probation Officer, that defendant participate in sexual offender counseling and

that defendant not maintain a post office box. In addition, as a condition of supervised release,

defendant shall initially register with the state sex offender registration in Missouri, and shall also

register with the state sex offender registration agency in any state where defendant 1resides, is

employed, works, or is a student, as directed by the Probation Officer. The defendant shall comply

with all requirements of federal and state sex offender registration laws.

       These and any other special conditions imposed by the Court will be restrictions with which

defendant will be required to adhere. Violation of the conditions of supervised release resulting

in revocation may require the defendant to serve a term of imprisonment equal to the length of the

term of supervised release, but not greater than the term set forth in Title 18, United States Code,

Section 3583(e)(3), without credit for the time served after release. The defendant understands

that parole has been abolished.

       d.      Mandatory Special Assessment:           Pursuant to Title 18, United States Code,

Section 3013, the Court is required to impose a mandatory special assessment of $100 per count

for a total of $100, which the defendant agrees to pay at the time of sentencing. Money paid by

the defendant toward any restitution or fine imposed by the Court shall be first used to pay any

unpaid mandatory special assessment.




                                                   9
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 10 of 14 PageID #: 91




        Pursuant to Title 18, United States Code, Section 3014, for offenses occurring on or after

May 29, 2015, and before September 30, 2021, the Court is required to impose an assessment of

 $5,000 on any non-indigent defendant convicted of an offense under -

               (1)     Chapter 110 (relating to sexual exploitation and other abuse of children,
                       including, but not limited to, 18 U.S.C. §2251(a) (production of child
                       pornography) and 18 U.S.C. § 2252A (transportation, distribution, receipt,
                       possession, or access with the intent to view child pornography));

        The assessment imposed under 18 U.S.C. § 3014 is in addition to the mandatory special

assessment imposed under 1,8 U.S.C. § 3013.

        e.     Possibility of Detention: The defendant shall be subject to immediatG detention

pursuant to the provisions of Title 18, United States Code, Section 3143.

        f.     Fines, Restitution and Costs oflncarceration and Supervision: The Court may

impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration and

costs of supervision. The defendant agrees that any fine or restitution imposed by the Court will

be due and payable immediately. Pursuant to Title 18, United States Code, Sections 3663A and

2259, an order of restitution is mandatory for all crimes listed in Sections 3663A(c) and 2259.

Regardless of the Count of conviction, the amount of mandatory restitution imposed shall include

all amounts allowed by Sections 3663A(b) and 2259 and the amount of loss agreed to by the

parties, including all relevant conduct loss. The defendant agrees to provide full restitution to all

victims of all charges in the indictment without regard to the count or counts to which the defendant

has agreed to plead guilty. Under Section 2259(c)(3), the minimum amount of restitution per

victim for each count of conviction is $3,000 for crimes occurring on and after December 7, 2018.

        g.     Forfeiture:    The defendant agrees the stipulated facts above are sufficient to

support forfeiture of certain assets pursuant to the applicabl~ forfeiture authorities. Defendant

 specifically agrees to the forfeiture of the following: Samsung A50 cell phone. The defendant

                                                 10
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 11 of 14 PageID #: 92




agrees the Court may enter a consent preliminary order of forfeiture any time before sentencing,

and such Order will become final as to the defendant when it is issued and will be part of the

sentence. The defendant agrees not to object to any administrative, civil or criminal forfeiture

brought against any assets subject to forfeiture. The defendant will execute any documents and

take all steps needed to transfer title or ownership of said assets to the Government and/or to rebut

the claims of nominees and/or alleged third party owners. The defendant knowingly and

intelligently waives all constitutional and statutory challenges to any forfeiture carried out in

accordance with this plea agreement, including but not limited to that defendant was not given

adequate notice of forfeiture i'n the charging instrument.

        The defendant knowingly and voluntarily waives any right, title, and interest in all items

seized by law enforcement officials during the course of their investigation, whether or not they

are subject to forfeiture, and agrees not to contest the vesting of title of such items in the United

States. The defendant agrees that said items may be disposed of by law enforcement officials in

any manner.

9.      ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

       In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried

by a jury in a public and speedy trial; the right to file pretrial motions, including motions to

suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

require the Government to prove the elements of the offenses charged against the defendant beyond

a reasonable doubt; the right not to testify; the right not to present any evidence; the right to be

protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse witnesses; the right to testify and present evidence and:the right to compel the attendance



                                                   11
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 12 of 14 PageID #: 93




of witnesses. The defendant further understands that by this guilty plea, the defendant expressly

waives all the rights set forth in this paragraph.

       The defendant fully understands that the defendant has the right to be represented by

counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of the

proceeding. The defendant's counsel has explained these rights and the consequences of the waiver

of these rights. The defendant fully understands that, as a result of the guilty plea, no trial will, in

fact, occur and that the only action remaining to be taken in this case is the imposition of the

sentence.

       Defendant understands that by pleading guilty, defendant will be subject to federal and

state sex offender registration requirements, and that those requirements may apply for life. The

defendant understands that defendant must keep said registrations current, shall notify the state sex

offender registration agency or agencies of any changes to defendant's name, place ofresidence,

employment, or student status, or other relevant information.          Defendant shall comply with

requirements to periodically verify in person said sex offender registration information. Defendant

understands that defendant will be subject to possible federal and state penalties for failure to

comply with any such sex offender registration requirements. If defendant resides in Missouri

following release from prison, defendant will be subject to the registration requirements of

Missouri state law. Defendant further understands that, under 18 U.S.C. § 4042(c), notice will be

provided to certain law enforcement agencies upon release from confinement following

conviction:· Defense counsel has advised the defendant of the possible sex offender registration

consequences resulting from the plea.

       If the defendant is not a U.S. citizen, the guilty plea could impact defendant's immigration

stattls or result in deportation. In particular, if any crime to which defendant is pleading guilty is



                                                     12
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 13 of 14 PageID #: 94




an "aggravated felony" as defined by Title 8, United States Code, Section 1101(a)(43), removal or

deportation is presumed mandatory. Defense counsel has advised the defendant of the possible

immigration consequences, including deportation, resulting from the plea.

       The defendant is fully satisfied with the representation received from defense counsel. The

defendant has reviewed the Government's evidence and discussed the Government's case and all

possible defenses and defense witnesses with defense counsel. Defense counsel has completely

and satisfactorily explored all areas which the defendant has requested relative to the Government's

case and any defenses.

10.    VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

       This document constitutes the entire agreement between the defendant and the

Government, and no other promises or inducements have been made, directly or indirectly, by any

agent of the Government, including any Department of Justice attorney, concerning any plea to be

entered in this case. In addition, the defendant states that no person has, directly or indirectly,

threatened or coerced the defendant to do or refrain from doing anything in connection with any

aspect of this case, including entering a plea of guilty.

       The defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty plea. The defendant further acknowledges that this guilty plea is made of the defendant's

own free will and that the defendant is, in fact, guilty.

11.     CONSEQUENCES OF POST-PLEA MISCONDUCT:

        After pleading guilty and before sentencing, if defendant commits any crimes, other than

minor traffic offenses, violates any conditions of release that results in revocation, violates any

term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

information to the U.S. Probation Office or fails to appear focsentencing, the United States, at its



                                                  13
Case: 4:20-cr-00359-RLW Doc. #: 39 Filed: 09/01/21 Page: 14 of 14 PageID #: 95




option, may be released from its obligations under this agreement. The Government may also, in

its discretion, proceed with this agreement and may advocate for any sentencing position supported

by the facts, including but not limited to obstruction of justice and denial of acceptance of

responsibility.

12.    NO RIGHT TO WITHDRAW GUILTY PLEA:

       Pursuant to Rule ll(c) and (d), Federal Rules of Criminal Procedure, the defendant

understands that there will: be no right to withdraw the plea entered under this agreement, except

where the Court rejects those portions of the plea agreement which deal with charges the

Government agrees to dismiss or not to bring.




                                                     Assistant United States Attorney




  ·   ' Da{e                                         AND WLEE ROSE
                                                     Defendant



                                                     F~~--
                                                     Attorney for Defendant




                                                14
